Exhibit BSD MEDICAL CORPORATION EXCLUSIVE DISTRIBUTION AGREEMENT This Exclusive Distribution Agreement is made and entered into this 14th day of May 2008 by and between Sennewald/Medizin-Technik GmbH, hereinafter referred to as "DISTRIBUTOR"), a company organized and existing under the laws of the Federal Republic of Germany and having a principal place of business at Schatzbogen 86, 81829 Munich, Germany and BSD Medical Corporation, a Delaware Corporation, (hereinafter referred to as "MANUFACTURER") having a principal place of business at 2188 West 2200 South, Salt Lake City, Utah 84119 U.S.A. Recitals A.The MANUFACTURER is the sole owner of all rights. title, and interest in and to certain inventions, technology, and know-how relating to its hyperthermia cancer therapy products, namely the BSD 2000 and BSD 500 as well as the tumor ablation products (MTX-100) to be introduced to the market (hereinafter referred to as "PRODUCTS") and other applications, and MANUFACTURER has the right to grant exclusive distributorships thereunder. B.DISTRIBUTOR is now desirous of acquiring from MANUFACTURER an exclusive distributorship to market and sell the PRODUCTS. C.The MANUFACTURER is willing to grant an exclusive distributorship based upon the terms and conditions hereafter set forth. NOW, THEREFORE, in consideration of the mutual covenants and promises contained herein, and for good and valuable consideration, the parties hereto intending to be legally bound agree as follows: Terms of Agreement Section 1 Definitions 1.1 The term "TECHNOLOGY" related to hyperthermia and ablation cancer therapy products as used in this Agreement, shall mean any confidential or proprietary technical information, know-how, trade secrets, written documentation, machine readable documentation, detailed drawings, data, methods, processes, specifications, quality and inspections standards, sales literature, advertising and marketing materials, reports and training materials. 1.2 The term "PRODUCTS" as used in this Agreement, shall mean all products, and by-products produced by or resulting from the use of any portion of the TECHNOLOGY. The term "PRODUCTS" shall specifically include all models of the PRODUCTS. 1 Section 2 Grant of PRODUCTSexclusive distributorship 2.1 Subject to the other terms and conditions set forth herein, MANUFACTURER hereby grants to DISTRIBUTOR the right to sell, and otherwise to commercialize the Hyperthermia PRODUCTS for sales in Russia as well as all European Countries (with the exception of Poland) (all hereinafter referred to as "TERRITORY"). DISTRIBUTOR agrees that it will not make sales of these products except in the TERRITORY unless prior authorization is granted on specific projects in writing from MANUFACTURER. 2.2 Subject to the other terms and conditions set forth herein, MANUFACTURER hereby grants to DISTRIBUTOR the right to sell, and otherwise to commercialize its Tumor Ablation PRODUCTS for sales in Germany, Switzerland and Austria. DISTRIBUTOR agrees that it will not make sales of this product except in the TERRITORY unless prior authorization is granted on specific projects in writing from MANUFACTURER. Section 3 Performance 3.1 DISTRIBUTOR covenants that it will in good faith commit itself to a thorough, vigorous, and diligent program of exploiting the PRODUCTS hereof in accordance with the best business customs of the industry, exerting its best efforts, so that full utilization of the PRODUCTS will result. This shall include exposure of PRODUCTS to hospitals, medical clinics, individual medical practitioners, and appropriate medical equipment subdealers, outlets and markets throughout the country(s) in section 2. 3.2 DISTRIBUTOR further agrees to commit to annual sales projections established in writing by mutual agreement by the two parties. In the event that DISTRIBUTOR does not, at any future date, fulfill its projected sales or shows lack of progress to that end, MANUFACTURER shall have the right, at its option to terminate this Agreement pursuant to section 6. Failure to reach agreement on sales projections may also be cause for termination. 3.3 DISTRIBUTOR further agrees to provide technical service and support for the PRODUCTS sold in the TERRITORY. To this end, DISTRIBUTOR will comply with the training requirements outlined in section 12 and further agrees to order and keep in stock sufficient spare parts to be able to service equipment in a timely manner. Failure to provide this support and/or comply with the training requirements shall be cause for termination. 3.4 DISTRIBUTOR further agrees to obtain, at its expense all necessary and relevant government approvals and permission to market, sell and operate the PRODUCT in the TERRITORY.Failure to obtain these approvals shall be cause for termination. Section 4 PRODUCTS pricing. 4.1 Current pricing as of this contract to the DISTRIBUTOR shall be per quotation from MANUFACTURER or via published price lists from MANUFACTURER. DISTRIBUTOR shall receive 25% discount off list prices at time of purchase order. See attachment for current MANUFACTURER list pricing. 2 4.2From time to time MANUFACTURER shall have the right to change prices of PRODUCTS.
